10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05444-DMF Document 28 Filed 03/13/20 Page 1 of 11

 

 

 

 

Vien  __iopaep |

— RECEIVE] copy §

JOHN LAAKE ae @ ner P
Pro Se Plaintiff MAR I 2020 }
469 Grand Ave. Sy are ; a
DLERK U S DISTRICT Co - 3

Aurora, IL 60506 DISTRICT AF | ZONA m
Telephone: (708) 352-0424 BY —/__ DEPUTY 4

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
JOHN LAAKE, No. 2:19-cv-05444-PHX-DMF
(Assigned to the Honorable
Plaintiff, Deborah M. Fine)
v. MOTION TO COMPEL

DIRTY WORLD, LLC, and
JOHN DOE,

Defendants.

 

 

NOW COMES the Plaintiff, JOHN LAAKE, Pro Se, and pursuant to Federal Rule of
Civil Procedure Rule 37.1(b), asserts that Godaddy failed to make pertinent disclosures or to
cooperate in discovery, as is required under Rule 34(b) 2(E)(i) in response to the Subpoena
Duces Tecum issued upon them on January 6, 2020. (See Exhibit A). Among other things, they

did not provide current information regarding who the current owner of the website:

 

www.thedirty.com is and otherwise failed to provide the additional information requested.
(See Exhibit B.)
WHEREFORE, the Plaintiff respectfully petitions this court for an Order to Compel

Godaddy to fully comply with the Subpoena Duces Tecum as issued upon them. _
~Case 2:19-cv-05444-DMF Document 28 Filed 03/13/20 Page 2 of 11

Dated: March 9, 2020 EN sane

John Laake, Pro Se Plaintiff
469 Grand Ave.

Aurora, IL 60506

Ph: (708) 352-0424

Email: wolfloki@yahoo.com

 
Case 2:19-cv-05444-DMF Document 28 Filed 03/13/20 Page 3 of 11

Exhibit A
Case 2:19-cv-05444-DMF Document 28 Filed 03/13/20 Page 4 of 11

Case 2:19-cv-05444-DMF Documenti6 Filed 12/30/19 Page 2of5

Case 2:19-cv-05444-DMF Document 15 Filed 12/20/19 Page 1 of 3
AO 88B (Rey 02/14) Subpecna to Produce Documents, Infermation, or Objects oF to Permit Inspection of Premises ina Civil Action
UNITED STATES DISTRICT COURT
for the

District of Arizona

John Laake |
Plaintiff

v, Civil Action No, CV-19-05444-PHX-DMF

Dirty World LLC, et al.

Defendam

me eee ee ee

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

Administrator, Godaddy, 14455 N Hayden Rd, Suite 100, Scottsdale, AZ 85260

(Name of person to whom this subpoena is directed)

CK Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, clectronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: ‘The names, computer IP addresses and physivat addresses of the person who posted the webpage which is on thediny.com upon the

Godaddy server: hitps://thedirly.com/city/chicago/john-winter-Jaake/# post-2287760 and tie person whe commented upon it, under the
pseudonyms: The Dirty Anny; and Psychic Vampire Slayer, respectively, Also, for the names, computer IP addresses and physical

—__ addresses of the owner(s) of the following email addresses: dmeagithedinty.com and lepakeathedirty.com.
| Place: | Date and Time:

hn Laake. Pro Se Plaintiff, 469 Grand Ave., Aurora, IL 60506
John Laake, Pro Se Pluinti B. Grind Ave, Aurare, I 6050 Monday, January 13, 2020 at 3 pm.

 

(F Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

| Place: , Date and Time:

| |
bes : Lek :

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subjeet to a subpoena; and Rule 45(¢) and (p), relating to your duty to
respond to this subpoena and the potent?! cezseaneneee «f yot doing so.
Ape Re

CLERK &

sig *

 

scember 23, 2015
Date: December 3, 2019

OR

* Attorney's signatiire

 

 

 

The name, address, e-mail address, ‘the attorney representing fname of party) John Laake
ISSUED ON 42:30 pm, Dre 20, 2019

¥/ Brian D, Korth, Clerk . who issues or requests this subpoena, are:

John Laake, Pro Se Plaintiff, 469 Grand Ave., Aurora, TL. 60506, email: wolfloki@yahoo.com

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this ease before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 2:19-cv-05444-DMF Document 28 Filed 03/13/20 Page 5 of 11

Case 2:19-cv-05444-DMF Documenti6 Filed 12/30/19 Page 3of5
Case 2:19-cv-05444-DMF Document 15 Filed 12/20/19 Page 2 of 3

AO 88B (Rev. 02/14) Subpoena te Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action {Page 2)

Civil Action No, CV-19-05444-PHX-DMF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P, 43.)

1 received this subpoena for (name of individual and title, if any)

On (date)

(J | served the subpoena by delivering a copy to the named person as follows:

an (date) ‘or

1 | returned the subpoena unexeculed because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, | haye also

tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

1 declare under penalty of perjury that this information is true.

Date: a ee ae a 7

Server's sivnature

Printed name aid title

Server's address

Additional information regarding attempted service, ete.:

 

 
Case 2:19-cv-05444-DMF Document 28 Filed 03/13/20 Page 6 of 11

Case 2:19-cv-05444-DMF Documenti6 Filed 12/30/19 Page 4of5

Case 2:19-cv-05444-DMF Document 15 Filed 12/20/19 Paye 3 of 3

AO 84H (Rey 02/14) Subpoena to Produce Docurnents, Information, or Objects or to Permit Inspection of Premises ina Crvit Action! Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

ic) Place of Compliance,

11) Fora Trial, Hearing, or Deposition. A subpoena may command a
person to attend atrial, heazing, or deposition only as follows
(A) within 100 miles of where the person resides, ts employed, or
yevulasly transacts business in person, or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, i the person
(i) 1s a party of 3 pasty’s officer, or
(ii) is commanded to attend a@ trial and would not incur substantial
expense

(2) For Other Discovery, A subposna may command
{A) production of documents, electrontcatly stored intormation, or
tangible things ata place within [00 miles of where the person resides, is
employed, oc regularly transacts business in person, and
(1) inspection of premises at the premises to be inspected

{d) Protecting a Person Subject to a Subpoena; Enforcement,

41) Avoiding Undue Burden or Expense; Sanctions. A pasty or attomey
responsible for issuing and serving a subpoena must lake reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance ts required must
enlores this duty and impose an appropriate sanction——awhieh may include
lost earnings and reasonable attomey Ss fees —on a party or attorney who
fails to comply

(2) Commanil to Produce Materials er Permit Inspection.

(A) appearance Not Required A person commanded to produce
documents, electronically stored information, or tangrble things, or to
pernit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appeas for a deposition,
hearing, or tial

(B) Objections. A person commanded to produce documents or tangible
things of lo permit mspection may serve on the purty or storey designated
inthe subpoena a written objection tp inspecting, copying, testing, or
sampling any or all of the materials of to inspecting the premises —ar to
producing electronically stored information in the form or forms requested
The objection must be served before the earlier of the time specified tor
comphance or 14 days after the subpoena is served. Ian objection & made,
the following rules apply:

(i) Atany time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production of inspection

itl) These acts may be required only as dhrected in the order, and the
onler must protect a person who ws neither a party nor a party's officer trom
significant expense resulting from compliance

(3) Quashing of Modifying a Subpoena.
(A) When Required On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that
1i) fails to allow a reasonable time to comply,
(ii) requires 4 person to comply beyond the geographical limits
specified in Rule 45(¢),
{iid} requires disclosure of privaleyed or other protected matter, if no
exception or waiver applies, or
(iv) subjects a person to undue burden
(BD) hen Permitted Vo prolest a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modity the subpoena if it requires
{i) disclosing a trade secret or olher confidential research,
development, or commercial information, o

 

{ii) disclosing ag unretained expert's opinion or information thet does
pot describe specific occurrences in dispute and results trom the expert's
study that was not requested by a party

10) Specifving Conditions as an Alternative. In the oncumstances
described in Rule 45(04 3X13), the court may, instead oF quashing oF
modifying a subpocna, order appearance or production under speciicnd
conditions if the serving party

ti) shows a substantial need for the tesiimiony or material thal cannot be
otherwise met without undue hardship, and

(ii) ensures thet the subpoenued person will be reasonably compensated

fe) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Informntion. Vwess
procedures apply to producing documents or electronically stored
information

{A) Decumients. A person respondime t) a subpoena ty produce documents
must produce them as they are kept in the ordinary enurse of business n¢
must organize and abel them to correspond to the categories in the demand

{B) form for Producing Electronically Stored Information Not Specified
Ifa subpoena does not specily a form for producing eleetsonivally stored
mformation, the person responding must produce itp 9 form or forms in
Which it is ordinarily maintained orm 6 reasonably usable form or forms

(C) Electronically Stored Information Produced in Only One Form. Ve
person responding need not produce the same electronically stored
mformation in more than one form

(D) /naecessible Electronically Stored Information. Vie person
responding need net provide discovery vf electronically stored information
from sources that the person identilies as not reasonably accessible because
of undue burden os cost, On motion to compel discovery or lor a protective
onder, the person responding must show Thot the information ts not
reasonably accessible because of undue burden or cost. 1 thal showing ts
marie, the courl may nonetheless order discovery trom such sources if the
requesting party shows good cause, considering the hmalations of Rule
26(bX2\(C). The court may specify conditions for the discovery,

12) Claiming Privilege or Protection.

(A) Jaformation Withheld A person withholding subpoenaed information
under a claim that #45 privileged or subject to protection as tnal-preparahion
material must

(i) expressly make the cham: and

(ii) desenbe the nature of the withheld documents, communications, of
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess The claim

{B) information Produced Uf information produced in response toa
subpoena is subject to a claim of privilege or of protection as
tnal-preparation material, the person omking the claim may novty any party
that received the information of thy claim and the basis for i. Aner beime
notified, a party must promptly retum, sequester, oF destroy the specnied
information and any copies it has, must not use or disclose the information
until the claim is resolved, must take seasonable steps to relneve the
information if the party disclosed it before being notified: and may promptly
present the information under seal to the court fos the district where
compliance is required for a delermination of the claun. The person who
produced the intonation must preserve the mformation unl the claing as
sesolved

(g) Contempt,

‘The court for the district where compliance is tequrred and also, ater a
moton is transferred, the issuing court-—may hold in contempl a person
who, having been served, fails without adequate excuse to obey the
subpoena or an ordes related to it

For access to subpoena materials, see Fed Ro Civ. F. 45{a) Committee Nete (2013)
Case 2:19-cv-05444-DMF Document 28 Filed 03/13/20 Page 7 of 11

Exhibit B
Case 2:19-cv-05444-DMF Document 28 Filed 03/13/20 Page 8 of 11

@ . COZEN
2 O'CONNOR

February 25, 2020 Jeffrey M. Monhait
Direct Phone 215-665-2084
Direct Fax 215-989-4183
jmonhait@cozen.com

VIA EMAIL (wolfloki@yahoo.com) AND USPS FIRST CLASS MAIL

Mr. John Laake
469 Grand Avenue
Aurora, IL 60506
Pro Se Plaintiff

Re: John Laake v. Dirty World LLC, et al.; Case No.: 2:19-ev-05444-DMF

Dear Mr. Laake:

Our office has been retained to represent Non-Party GoDaddy.com, LLC (“GoDaddy”) in
relation to Plaintiff John Laake’s (“Plaintiff”) Subpoena to Produce Documents, Information, or
Objects or to Permit Inspection of Premises in a Civil Action in the above-referenced matter (the
“Subpoena”). Please direct all future communications regarding this matter to myself and my
co-counsel, Paula Zecchini, who is copied on this correspondence.

Pursuant to Rule 45 of Federal Rules of Civil Procedure, please find below GoDaddy’s
responses and objections to the document requests set forth in the Subpoena.

Please note that the documents produced in response to the Subpoena contain
confidential, proprietary, trade secret, and/or private information that warrants special protection
from public disclosure and from use for any purpose other than prosecuting or defending the
above-referenced action. It is imperative that any documents designated “CONFIDENTIAL”
receive confidential treatment. Confidential treatment includes: (1) limiting access to these
documents to the parties in this litigation, their agents, and the court and its personnel; (2) taking
the procedural steps necessary to file under seal any portion of any submission to the court that
refers to or incorporates these documents; and (3) destroying all CONFIDENTIAL documents
included in this production, including copies thereof, within 60 days after the final disposition of
the action in which the Subpoena is served.

RESPONSES AND OBJECTIONS TO REQUESTS FOR PRODUCTION

1. The names, computer IP addresses and physical addresses of the person who
posted the webpage which is on  thedirty.ccom upon the Godaddy server:
https://thedirty.com/city/chicago/john-winter-laake/#post-2287760 and the person who
commented upon it, under the pseudonyms: The Dirty Army; and Psychic Vampire
Slayer, respectively. Also, for the names, computer IP addresses and physical addresses of

 

One Liberty Place 1650 Market Street Suite2800 Philadelphia, PA 19103
215.665.2000 800.523.2900 215.665.2013 Fox
Case 2:19-cv-05444-DMF Document 28 Filed 03/13/20 Page 9 of 11

Mr. John Laake
February 25, 2020
Page 2

the owner(s) of the following email addresses: dmca@thedirty.com and
legal@thedirty.com.

RESPONSE:

Objection, timeliness. A subpoena must be quashed when it “fails to allow a reasonable
time to comply.” Fed. R. Civ. P. 45(d)(3)(A). Numerous courts have held that a compliance
period of less than fourteen days is unreasonable. See, e.g., Arch Ins. Co. v. Centerplan Constr.
Co., LLC, No. 3:16-cv-01891-VLB, 2017 WL 4998645, at *1 (D. Conn. Nov. 2, 2017) (one
week); Brown v. Hendler, No. 09 Civ. 4486(RLE), 2011 WL 321139, at *2 (S.D.N.Y. Jan. 31,
2011) (nine days); Memorial Hospice, Inc. v. Norris, No. 2:08-CV-048-B-A, 2008 WL 4844758,
at *| (N.D. Miss. Nov. 5, 2008) (“allowing a single week for compliance is insufficient”).
Plaintiff served the Subpoena on January 6, 2020, and demanded production on January 13,
2020—providing a seven day compliance period. The Subpoena fails to allow a reasonable time
to comply.

Objection, overbroad, not proportional to the needs of the case, relevance.
Discovery must be “relevant to any party's claim or defense and proportional to the needs of the
case.” Fed. R. Civ. P. 26(b)(1). To the extent this Subpoena seeks information regardless of its
relevance to this matter, this Subpoena is overbroad, and not proportional to the needs of the
case, because such discovery is not relevant to this action.

Objection, overbroad, unduly burdensome, not proportional to the needs of the
case. To the extent this Subpoena seeks information regardless of its relevance to this matter,
this Subpoena is unduly burdensome, and not proportional to the needs of the case.

Objection, unduly burdensome, vague and ambiguous. The term “upon the Godaddy
server” is impermissibly vague, as GoDaddy is not the hosting provider for the website that
resolves from the domain name thedirty.com, and thus does not store the website’s content on its
servers. GoDaddy merely provides standard domain name registration services for the domain
name thedirty.com. As a result, the Subpoena is overbroad, vague, and ambiguous.

Objection, Subpoena seeks to violate the Stored Communications Act. To the extent
this Subpoena seeks information prohibited from disclosure pursuant to the Stored
Communications Act, 18 U.S.C. § 2701 et seg., this Subpoena is improper.

Objection, proprietary and confidential information. To the extent this Subpoena
asks GoDaddy to produce confidential, proprietary, and/or trade secret information, this
Subpoena is improper.

Objection, Subpoena seeks to violate the attorney-client privilege and the attorney
work product doctrine. To the extent this Subpoena seeks privileged communications with in-
house counsel and outside counsel, or notes and other protected work product, this Subpoena is
improper.
Case 2:19-cv-05444-DMF Document 28 Filed 03/13/20 Page 10 of 11

Mr. John Laake
February 25, 2020
Page 3

Objection, overbroad, not proportional to the needs of the case, third party privacy.
To the extent this Subpoena seeks personal information about GoDaddy’s owners, managers,
employees, representatives, agents, customers, or other persons affiliated with GoDaddy, or other
personal identifiers related to these individuals, this Subpoena seeks to invade upon the privacy
of such persons.

Objections, documents in another entity’s possession, custody, or control. To the
extent this Subpoena seeks information pertaining to the website that resolves from the domain
name thedirty.com, documents responsive to this Subpoena, to the extent they exist, would be in
the possession, custody, or control of the owner of the website, or the hosting provider for the
website.

Subject to and without waiver of these objections, GoDaddy produces herewith a
document Bates-labeled GD 000001. As noted above, GoDaddy merely provides domain name
registration services for the domain name thedirty.com, and GoDaddy does not provide hosting
services to the website that resolves from that domain name.

Sincerely,

COZEN O*CONNOR

Jeffrey M. Monhait

JMM

ce: — Paula L. Zecchini (pzecchini@cozen.com)
Case 2:19-cv-05444-DMF Document 28 Filed 03/13/20 Page 11 of 11

 

Shopper ID:
Domain Name:

Registrar:

Domain Information for Shopper ID 12991921

12991921
THEDIRTY.COM
GoDaddy.com, LLC

Status: Active
Name Servers:
Auto Renew:

Renew Period: 0

Registrant Contact

Technical Contact

Name: Nik Richie Name: Nik Richiv

Company: BRG LLC Company: BRGLLC

Email: legal@thedirty.com Email: legal/@thedirty.com
Address 1: 620 Newport Center Dr Address 1: 620 Newport Center Dr
Address 2: Suite 1100 Address 2: Suite 1100

City: Newport Beach City: Newport Beach
State/Province: Califomia State/Province: Calilomia

Postal Code: 92660 Postal Code: 92660

Country: United States Country: United States

Phone: +1,949-721-6603 Phone: +1.949-721-6603

Fax: 480-368-2851 Fan: 480-368-2851

Modify Time: 12/19/2017 4:51:02 PM Modify Time: 12/19/2017 4:51:02 PM
Administrative Contact Billing Contact

Name: Nik Richie Name: Nik Richie

Company: BRG LLC Company: BRG LLC

Email: legal@thedirty.com Email: legal@thedirty.com
Address 1: 620 Newport Center Dr Address |: 620 Newport Center Dr
Address 2: Suite 1100 Address 2: Suite 1100

City: Newport Beach City: Newport Beach
State/Province: California State/Province: California

Postal Code: 92660 Postal Code: 92660

Country: United States Country: United States

Phone: +1,949-721-6603 Phone: +1.949-721-6603

Fax: 480-368-2851 Fax: 480-368-2851

Modify Time: 12/19/2017 4:51:02 PM Modify Time: 12/19/2017 4:51:02 PM

GD_000001
